Citation Nr: 1110060	
Decision Date: 03/14/11    Archive Date: 03/24/11

DOCKET NO.  02-06 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).




ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel



INTRODUCTION

The Veteran had active military service from July 1969 to July 1979.

This appeal to the Board of Veterans' Appeals (Board) is from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied service connection for a heart disorder as well as a TDIU.

In February 2008, the Board issued a decision denying both claims.  The Veteran appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court/CAVC).  In a December 2009 memorandum decision, the Court vacated the portion of the Board's decision denying a TDIU, but affirmed the remaining portion of the decision denying service connection for a heart disorder.  So only the TDIU claim remained.  The Court remanded this remaining claim to the Board for further development and readjudication in compliance with directives specified.

And to comply with the Court's December 2009 memorandum decision, the Board in turn is remanding this remaining TDIU claim to the RO via the Appeals Management Center (AMC) in Washington, DC.

It is worth noting additionally that a May 2004 Board decision also denied:  (1) a disability rating higher than 30 percent for schizophrenia and generalized anxiety disorder, (2) a disability rating higher than 30 percent for dermatophytosis, and (3) an effective date prior to November 6, 2003, for the 30 percent rating for the dermatophytosis.  The Veteran also appealed that decision to the Court.  

In an April 2008 memorandum decision, the Court vacated the Board's May 2004 decision concerning these other claims and remanded them to the Board for further development and readjudication.  And to comply with the Court's decision, the Board in turn remanded these other claims in September 2009 to:  (1) send the Veteran an additional notice letter pursuant to the Veteran Claims Assistance Act of 2000 (VCAA), (2) provide him appropriate VA examinations to assess the severity of his psychiatric disorder (schizophrenia and generalized anxiety) and dermatophytosis, (3) and to have the RO/AMC readjudicate these claims based on the additional evidence.  Since, however, the RO/AMC has not yet readjudicated these other claims, they are still on remand and, thus, not before the Board at this time. 


REMAND

According to the Court's December 2009 memorandum decision, a VA examination is required prior to readjudicating the Veteran's TDIU claim because there is currently no medical opinion in the file addressing whether he is unable to obtain and maintain substantially gainful employment (whether a physically-demanding job or just sedentary work) in light of his service-connected disabilities.  These disabilities are schizophrenia and generalized anxiety disorder, rated as 30-percent disabling, and dermatophytosis, also rated 30-percent disabling.  A VA compensation examination and opinion therefore are needed to address this employability issue.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1994) (indicating the Board may not reject a claim for a TDIU without producing evidence, as distinguished from mere conjecture, that the Veteran can perform work that would produce sufficient income to be other than marginal); Ferraro v. Derwinski, 1 Vet. App. 362, 331-32 (1991) (The Board may not offer its own opinion regarding whether the Veteran can perform work based on his current level of disabilities, a technique the Court has previously determined to be "inadequate" within.).

Having said that, it also is worth mentioning that the Veteran does not presently have sufficient ratings for his service-connected disabilities to warrant consideration of a TDIU under 38 C.F.R. § 4.16(a).  Each of his two service-connected disabilities is currently rated at the 30-percent level, for a combined 50 percent rating.  See 38 C.F.R. § 4.25.  So he does not currently satisfy the threshold minimum rating requirements of § 4.16(a) because his combined rating must be at least 70 percent (since he has more than one service-connected disability).  But even in this circumstance there remains for consideration his possible entitlement to a TDIU on an extra-schedular basis under the alternative provisions of § 4.16(b).  This may change, however, since his increased-rating claims for schizophrenia and generalized anxiety disorder and for dermatophytosis, both of which were remanded by the Board in September 2009, are now awaiting readjudication by the RO/AMC.  

Accordingly, the TDIU claim is REMANDED for the following additional development and consideration:

1.  Schedule an appropriate VA compensation examination (one or however many deemed necessary) to determine the effect of the Veteran's service-connected disabilities on his employability.

The designated examiner(s) must review the claims file, including a complete copy of this remand, for the pertinent medical and occupational history.

Based on examination findings and other evidence contained in the claims file, the examiner(s) is asked to comment on the likelihood (very likely, as likely as not, or unlikely) the Veteran is incapable of obtaining or maintaining substantially gainful employment solely as a result of his service-connected disabilities, which at present are:  (1) schizophrenia and generalized anxiety disorder, and (2) dermatophytosis.

In making this important determination, the examiner must consider the Veteran's level of education, training, and prior work experience and occupational background in determining whether he is unable to obtain or maintain substantially gainful employment in light of the severity of his service-connected disabilities (standing alone).  His work experience includes having been a sales representative in advertising, a substitute teacher, a life insurance agent, and a security guard.  

The examiner(s) must discuss the medical rationale for all opinions and conclusions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file.

2.  Then readjudicate the TDIU claim in light of the additional evidence, considering both 38 C.F.R. § 4.16(a) and the special provisions of § 4.16(b), if appropriate.  In doing so, please wait until after the readjudication of the increased-rating claims for schizophrenia and generalized anxiety disorder and for dermatophytosis, both of which were remanded by the Board in September 2009 and are now awaiting readjudication by the RO/AMC.  If the TDIU claim is not granted to the Veteran's satisfaction, send him a Supplemental Statement of the Case and give him an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument concerning the claim the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


